Citation Nr: 1427687	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-47 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals  on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted the Veteran's claim of entitlement to service connection for right ear hearing loss and assigned an initial noncompensable rating.

As the appeal involves disagreement with initial rating assigned following the grants of service connection for right ear hearing loss, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

In August 2011, the Veteran before the undersigned at a Board hearing at the Roanoke RO.  A copy of the transcript is of record.

In April 2013, the Board remanded the instant claim for additional development.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the documents in Virtual VA reveals a June 2014 Informal Hearing Presentation submitted by the Veteran's representative as well as VA treatment records dated through May 2013; such VA treatment records were considered in the May 2013 supplemental statement of the case (SSOC).  The remaining documents in Virtual VA consist of various adjudicatory documents that are duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any relevant documents at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for an initial compensable rating for right ear hearing loss so that he is afforded every possible consideration.   

In this regard, in April 2013, the Board remanded the instant claim so that updated VA treatment records could be associated with the Veteran's claims file.  The Board found that a remand for these records was required as the Veteran testified during his August 2011 hearing that he had undergone an audiology evaluation in April or May 2011.

Updated VA treatment records were associated with the claims file in May 2013.  A review of these VA treatment records reveals that the Veteran underwent audiology evaluations in October 2010, March 2011 and March 2013.  These treatment records each reference a scanned or electronic audiogram; unfortunately, the specific results of each such audiogram have not been associated with the Veteran's claims file.  These audiogram results are necessary in order to evaluate the Veteran's claim for an initial compensable rating for right ear hearing loss.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the deficiency detailed above, this matter must be remanded to ensure compliance with the Board's previous remand. 

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's audiograms dated in October 2010, March 2011 and March 2013 with his claims file.  Such audiograms should include the specific results of any audiometric testing.

All attempts should be made to obtain such records.  If any records cannot be obtained after such efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of an initial, compensable rating for right ear hearing loss. If this benefit sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 






States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



